EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 This application is in condition for allowance except for the presence of claim 1 directed to an invention non-elected without traverse.  Accordingly, claim 1 been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are directed to methods of producing a plant line comprising extracting genomic DNA, determining the quantity of a nucleic acid marker, namely at least 20 continuous nucleotides of SEQ ID NO: 2, detecting a plant with increased quantity of the marker compared to the quantity detected in affected plants, selecting the plant as having powdery mildew resistance and using the plant as a parent for crossing to product a plant line of the genus Fragaria having powdery mildew resistance.  
The specification teaches SEQ ID NO: 2 is 585bp in length.  The specification identifies SEQ ID NO: 2 as IB522828.  Figure 1 illustrates IB522828 has a much higher quantity of the marker in each of the resistant plants.  

    PNG
    media_image1.png
    38
    745
    media_image1.png
    Greyscale

Each of the resistant plants has more than 5,000.  Each of the affected plants has less than 1,100.  Thus, the quantity of nucleic acid marker IB522828 is increased in plants that are powdery mildew resistant.  
The prior art neither teaches nor suggests the quantity of SEQ ID NO: 2 is indicative of powdery mildew resistance.  Therefore, the art does not teach selecting plants having powdery mildew resistance to produce plant lines after quantifying SEQ ID NO: 2.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 22, 2022